Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 1 of 37 PageID# 125



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

JANE DOE,                                       )
                                                )
      Plaintiff                                 )
                                                )
v.                                              ) Case NO. 1:19-cv-00917-RDA-TCB
                                                )
FAIRFAX COUNTY SCHOOL BOARD, et al.             )
                                                )
      Defendants.                               )

                                       ANSWER

      COMES NOW the Defendant, Christian Kornegay, by counsel, and in response to

the numbered paragraphs of the Complaint herein, Defendant admits, denies, or

otherwise responds as follows:

      1.      The allegations in paragraph 1 of the Complaint are denied.

      2.      Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 2 of the Complaint, and therefore they

are deemed denied.

      3.      Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 3 of the Complaint, and therefore they

are deemed denied.

      4.      Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 4 of the Complaint, and therefore they

are deemed denied.
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 2 of 37 PageID# 126



      5.     Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 5 of the Complaint, and therefore they

are deemed denied.

      6.     Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 6 of the Complaint, and therefore they

are deemed denied.

      7.     Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 7 of the Complaint, and therefore they

are deemed denied.

      8.     Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 8 of the Complaint, and therefore they

are deemed denied.

      9.     Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 9 of the Complaint, and therefore they

are deemed denied.

      10.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 10 of the Complaint, and therefore they

are deemed denied.

      11.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 11 of the Complaint, and therefore they

are deemed denied.




                                            2
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 3 of 37 PageID# 127



      12.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 12 of the Complaint, and therefore they

are deemed denied.

      13.    The allegations contained in paragraph 13 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the

allegations in paragraph 13 of the Complaint are denied.

      14.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 14of the Complaint, and therefore they

are deemed denied.

      15.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 15 of the Complaint, and therefore they

are deemed denied.

      16.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 16 of the Complaint, and therefore they

are deemed denied.

      17.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 17 of the Complaint, and therefore they

are deemed denied.

      18.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 18 of the Complaint, and therefore they

are deemed denied.




                                            3
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 4 of 37 PageID# 128



      19.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 19 of the Complaint, and therefore they

are deemed denied.

      20.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 20 of the Complaint, and therefore they

are deemed denied.

      21.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 21 of the Complaint, and therefore they

are deemed denied.

      22.    The allegations contained in paragraph 22 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the

allegations in paragraph 22 of the Complaint are denied.

      23.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 23 of the Complaint, and therefore they

are deemed denied.

      24.    The allegations contained in paragraph 24 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the

allegations in paragraph 24 of the Complaint are denied to the extent it is claimed that

this Court has subject matter jurisdiction for claims against the Defendant Christian

Kornegay.

      25.    The allegations contained in paragraph 25 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the

allegations in paragraph 25 of the Complaint are denied.



                                            4
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 5 of 37 PageID# 129



      26.    The allegations contained in paragraph 26 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the

allegations in paragraph 26 of the Complaint are denied.

      27.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 27 of the Complaint, and therefore they

are deemed denied.

      28.    It is admitted that information which could identify Jane Doe is not contained

in the Complaint. The remaining allegations in paragraph 28 of the Complaint are denied.

      29.    The allegations in paragraph 29 of the Complaint are denied.

      30.    The allegations in paragraph 30 of the Complaint are admitted.

      31.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 31 of the Complaint, and therefore they

are deemed denied.

      32.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 32 of the Complaint, and therefore they

are deemed denied.

      33.    The allegations in paragraph 33 of the Complaint are admitted.

      34.    It is admitted that the Defendant Christian Kornegay, was a student at

Rachel Carson Middle School, that he was a minor when he attended Rachel Carson

Middle School, and that Rachel Carson Middle School is located at 13518 McLearen

Road. The Defendant denies the remaining allegations in paragraph 34 of the Complaint.

      35.    Defendant admits that Jenna Ofano is an adult individual. Defendant lacks

knowledge or information sufficient to form a belief as to the truth of the remaining



                                            5
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 6 of 37 PageID# 130



allegations contained in paragraph 35 of the Complaint, and therefore they are deemed

denied.

       36.    It is admitted that Jenna Ofano was a student at Rachel Carson Middle

School. Defendant lacks knowledge or information sufficient to form a belief as to the truth

of the remaining allegations contained in paragraph 36 of the Complaint, and therefore

they are deemed denied.

       37.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 37 of the Complaint, and therefore they

are deemed denied.

       38.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 38 of the Complaint, and therefore they

are deemed denied.

       39.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 39 of the Complaint, and therefore they

are deemed denied.

       40.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 40 of the Complaint, and therefore they

are deemed denied.

       41.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 41 of the Complaint, and therefore they

are deemed denied.




                                             6
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 7 of 37 PageID# 131



      42.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 42 of the Complaint, and therefore they

are deemed denied.

      43.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 43 of the Complaint, and therefore they

are deemed denied.

      44.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 44 of the Complaint, and therefore they

are deemed denied.

      45.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 45 of the Complaint, and therefore they

are deemed denied.

      46.    It is admitted that FCPS is responsible for the policies, procedures,

practices and training of the principals, vice principals, teachers, staff, and other

personnel. The Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the remaining allegations contained in paragraph 46 of the Complaint, and

therefore they are deemed denied.

      47.    The allegations contained in paragraph 47 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the

allegations in paragraph 47 of the Complaint are denied.

      48.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 48 of the Complaint, and therefore they

are deemed denied.



                                            7
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 8 of 37 PageID# 132



      49.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 49 of the Complaint, and therefore they

are deemed denied.

      50.    The allegations contained in paragraph 50 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the

allegations in paragraph 50 of the Complaint are denied.

      51.    The allegations contained in paragraph 51 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the

allegations in paragraph 51 of the Complaint are denied.

      52.    The allegations contained in paragraph 52 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the

allegations in paragraph 52 of the Complaint are denied.

      53.    The allegations contained in paragraph 53 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the

allegations in paragraph 53 of the Complaint are denied.

      54.    The allegations contained in paragraph 54 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the

allegations in paragraph 54 of the Complaint are denied.

      55.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 55 of the Complaint, and therefore they

are deemed denied.




                                            8
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 9 of 37 PageID# 133



       56.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 56 of the Complaint, and therefore they

are deemed denied.

       57.    The allegations contained in paragraph 57 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is required, the

allegations in paragraph 57 of the Complaint are denied.

       58.    Defendant incorporates by reference his answers to the preceding

paragraphs as if set forth at length herein.

       59.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 59 of the Complaint, and therefore they

are deemed denied.

       60.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 60 of the Complaint, and therefore they

are deemed denied.

       61.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 61 of the Complaint, and therefore they

are deemed denied.

       62.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 62 of the Complaint, and therefore they

are deemed denied.

       63.    Defendant lacks knowledge or information sufficient to form a belief as to

the truth of the allegations contained in paragraph 63 of the Complaint, and therefore they

are deemed denied.



                                               9
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 10 of 37 PageID# 134



       64.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 64 of the Complaint, and therefore they

 are deemed denied.

       65.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 65 of the Complaint, and therefore they

 are deemed denied.

       66.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 66 of the Complaint, and therefore they

 are deemed denied.

       67.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 67 of the Complaint, and therefore they

 are deemed denied.

       68.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 68 of the Complaint, and therefore they

 are deemed denied.

       69.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 69 of the Complaint, and therefore they

 are deemed denied.

       70.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 70 of the Complaint, and therefore they

 are deemed denied.




                                             10
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 11 of 37 PageID# 135



       71.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 71 of the Complaint, and therefore they

 are deemed denied.

       72.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 72 of the Complaint, and therefore they

 are deemed denied.

       73.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 73 of the Complaint, and therefore they

 are deemed denied.

       74.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 74 of the Complaint, and therefore they

 are deemed denied.

       75.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 75 of the Complaint, and therefore they

 are deemed denied.

       76.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 76 of the Complaint, and therefore they

 are deemed denied.

       77.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 77 of the Complaint, and therefore they

 are deemed denied.




                                             11
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 12 of 37 PageID# 136



       78.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 78 of the Complaint, and therefore they

 are deemed denied.

       79.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 79 of the Complaint, and therefore they

 are deemed denied.

       80.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 80 of the Complaint, and therefore they

 are deemed denied.

       81.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 81 of the Complaint, and therefore they

 are deemed denied.

       82.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 82 of the Complaint, and therefore they

 are deemed denied.

       83.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 83 of the Complaint, and therefore they

 are deemed denied.

       84.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 84 of the Complaint, and therefore they

 are deemed denied.




                                             12
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 13 of 37 PageID# 137



       85.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 85 of the Complaint, and therefore they

 are deemed denied.

       86.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 86 of the Complaint, and therefore they

 are deemed denied.

       87.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 87 of the Complaint, and therefore they

 are deemed denied.

       88.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 88 of the Complaint, and therefore they

 are deemed denied.

       89.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 89 of the Complaint, and therefore they

 are deemed denied.

       90.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 90 of the Complaint, and therefore they

 are deemed denied.

       91.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 91 of the Complaint, and therefore they

 are deemed denied.




                                             13
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 14 of 37 PageID# 138



       92.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 92 of the Complaint, and therefore they

 are deemed denied.

       93.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 93 of the Complaint, and therefore they

 are deemed denied.

       94.    The allegations in paragraph 94 of the Complaint are denied.

       95.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 95 of the Complaint, and therefore they

 are deemed denied.

       96.    Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 96 of the Complaint, and therefore they

 are deemed denied.

       97.    The allegations in paragraph 97 of the Complaint are denied.

       98.    The allegations in paragraph 98 of the Complaint are denied.

       99.    The allegations in paragraph 99 of the Complaint are denied.

       100.   The allegations in paragraph 100 of the Complaint are denied.

       101.   The allegations in paragraph 101 of the Complaint are denied.

       102.   The allegations in paragraph 102 of the Complaint are denied.

       103.   The allegations in paragraph 103 of the Complaint are denied.

       104.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 104 of the Complaint, and therefore

 they are deemed denied.



                                             14
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 15 of 37 PageID# 139



       105.   The allegations in paragraph 105 of the Complaint are denied.

       106.   The allegations in paragraph 106 of the Complaint are denied.

       107.   The allegations in paragraph 107 of the Complaint are denied.

       108.   The allegations in paragraph 108 of the Complaint are denied.

       109.   The allegations in paragraph 109 of the Complaint are denied.

       110.   The allegations in paragraph 110 of the Complaint are denied.

       111.   The allegations in paragraph 111 of the Complaint are denied.

       112.   The allegations in paragraph 112 of the Complaint are denied.

       113.   The allegations in paragraph 113 of the Complaint are denied.

       114.   The allegations in paragraph 114 of the Complaint are denied.

       115.   The allegations in paragraph 115 of the Complaint are denied.

       116.   The allegations in paragraph 116 of the Complaint are denied.

       117.   The allegations in paragraph 117 of the Complaint are denied.

       118.   The allegations in paragraph 118 of the Complaint are denied.

       119.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 119 of the Complaint, and therefore

 they are deemed denied.

       120.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 120 of the Complaint, and therefore

 they are deemed denied.

       121.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 121 of the Complaint, and therefore

 they are deemed denied.



                                           15
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 16 of 37 PageID# 140



       122.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 122 of the Complaint, and therefore

 they are deemed denied.

       123.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 123 of the Complaint, and therefore

 they are deemed denied.

       124.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 124 of the Complaint, and therefore

 they are deemed denied.

       125.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 125 of the Complaint, and therefore

 they are deemed denied.

       126.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 126 of the Complaint, and therefore

 they are deemed denied.

       127.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 127 of the Complaint, and therefore

 they are deemed denied.

       128.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 128 of the Complaint, and therefore

 they are deemed denied.




                                           16
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 17 of 37 PageID# 141



       129.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 129 of the Complaint, and therefore

 they are deemed denied.

       130.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 130 of the Complaint, and therefore

 they are deemed denied.

       131.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 131 of the Complaint, and therefore

 they are deemed denied.

       132.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 132 of the Complaint, and therefore

 they are deemed denied.

       133.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 133 of the Complaint, and therefore

 they are deemed denied.

       134.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 134 of the Complaint, and therefore

 they are deemed denied.

       135.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 135 of the Complaint, and therefore

 they are deemed denied.




                                           17
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 18 of 37 PageID# 142



       136.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 136 of the Complaint, and therefore

 they are deemed denied.

       137.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 137 of the Complaint, and therefore

 they are deemed denied.

       138.   The Defendant admits that he was not punished or reprimanded and avers

 that he never extorted or assaulted the Plaintiff. The remaining allegations in paragraph

 138 of the Complaint are denied.

       139.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 139 of the Complaint, and therefore

 they are deemed denied.

       140.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 140 of the Complaint, and therefore

 they are deemed denied.

       141.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 141 of the Complaint, and therefore

 they are deemed denied.

       142.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 142 of the Complaint, and therefore

 they are deemed denied.




                                            18
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 19 of 37 PageID# 143



         143.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 143 of the Complaint, and therefore

 they are deemed denied.

         144.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 144 of the Complaint, and therefore

 they are deemed denied.

         145.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 145 of the Complaint, and therefore

 they are deemed denied. The Defendant further responds that he never threatened the

 Plaintiff.

         146.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 146 of the Complaint, and therefore

 they are deemed denied.

         147.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 147 of the Complaint, and therefore

 they are deemed denied.

         148.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 148 of the Complaint, and therefore

 they are deemed denied.

         149.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 149 of the Complaint, and therefore

 they are deemed denied.




                                             19
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 20 of 37 PageID# 144



       150.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 150 of the Complaint, and therefore

 they are deemed denied.

       151.   The allegations in paragraph 151 of the Complaint are denied.

       152.   The allegations in paragraph 152 of the Complaint are denied.

       153.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 153 of the Complaint, and therefore

 they are deemed denied.

       154.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 154 of the Complaint, and therefore

 they are deemed denied.

       155.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 155 of the Complaint, and therefore

 they are deemed denied.

       156.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 156 of the Complaint, and therefore

 they are deemed denied.

       157.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 157 of the Complaint, and therefore

 they are deemed denied.

       158.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 158 of the Complaint, and therefore

 they are deemed denied.



                                           20
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 21 of 37 PageID# 145



       159.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 159 of the Complaint, and therefore

 they are deemed denied.

       160.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 160 of the Complaint, and therefore

 they are deemed denied.

       161.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 161 of the Complaint, and therefore

 they are deemed denied.

       162.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 162 of the Complaint, and therefore

 they are deemed denied.

       163.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 163 of the Complaint, and therefore

 they are deemed denied.

       164.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 164 of the Complaint, and therefore

 they are deemed denied.

       165.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 165 of the Complaint, and therefore

 they are deemed denied.




                                           21
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 22 of 37 PageID# 146



       166.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 166 of the Complaint, and therefore

 they are deemed denied.

       167.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 167 of the Complaint, and therefore

 they are deemed denied.

       168.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 168 of the Complaint, and therefore

 they are deemed denied.

       169.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 169 of the Complaint, and therefore

 they are deemed denied.

       170.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 170 of the Complaint, and therefore

 they are deemed denied.

       171.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 171 of the Complaint, and therefore

 they are deemed denied.

       172.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 172 of the Complaint, and therefore

 they are deemed denied.




                                           22
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 23 of 37 PageID# 147



       173.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 173 of the Complaint, and therefore

 they are deemed denied.

       174.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 174 of the Complaint, and therefore

 they are deemed denied.

       175.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 175 of the Complaint, and therefore

 they are deemed denied.

       176.   The Defendant denies that he raped the Plaintiff. Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of the allegations

 contained in paragraph 176 of the Complaint, and therefore they are deemed denied.

       177.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 177 of the Complaint, and therefore

 they are deemed denied.

       178.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 178 of the Complaint, and therefore

 they are deemed denied.

       179.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 179 of the Complaint, and therefore

 they are deemed denied.




                                           23
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 24 of 37 PageID# 148



       180.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 180 of the Complaint, and therefore

 they are deemed denied.

       181.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 181 of the Complaint, and therefore

 they are deemed denied.

       182.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 182 of the Complaint, and therefore

 they are deemed denied.

       183.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 183 of the Complaint, and therefore

 they are deemed denied.

       184.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 184 of the Complaint, and therefore

 they are deemed denied.

       185.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 185 of the Complaint, and therefore

 they are deemed denied.

       186.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 186 of the Complaint, and therefore

 they are deemed denied.




                                           24
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 25 of 37 PageID# 149



       187.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 187 of the Complaint, and therefore

 they are deemed denied.

       188.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 188 of the Complaint, and therefore

 they are deemed denied.

       189.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 189 of the Complaint, and therefore

 they are deemed denied.

       190.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 190 of the Complaint, and therefore

 they are deemed denied.

       191.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 191 of the Complaint, and therefore

 they are deemed denied.

       192.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 192 of the Complaint, and therefore

 they are deemed denied.

       193.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 193 of the Complaint, and therefore

 they are deemed denied.




                                           25
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 26 of 37 PageID# 150



        194.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 194 of the Complaint, and therefore

 they are deemed denied.

        195.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 195 of the Complaint, and therefore

 they are deemed denied.

        196.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 196 of the Complaint, and therefore

 they are deemed denied.

        197.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 197 of the Complaint, and therefore

 they are deemed denied.

        198.   The allegations in paragraph 198 of the Complaint are denied.

        199.   Defendant incorporates by reference his answers to the preceding

 paragraphs as if set forth at length herein.

        200.   The statute referenced in paragraph 200 speaks for itself, and any

 characterization thereof is denied.

        201.   The regulation referenced in paragraph 201 speaks for itself, and any

 characterization thereof is denied.

        202.   The allegations contained in paragraph 202 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 202 of the Complaint are denied.




                                                26
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 27 of 37 PageID# 151



       203.   The allegations contained in paragraph 203 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 203 of the Complaint are denied.

       204.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 204 of the Complaint, and therefore

 they are deemed denied.

       205.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 205 of the Complaint, and therefore

 they are deemed denied.

       206.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 206 of the Complaint, and therefore

 they are deemed denied.

       207.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 207 of the Complaint, and therefore

 they are deemed denied.

       208.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 208 of the Complaint, and therefore

 they are deemed denied.

       209.   The allegations contained in paragraph 209 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 209 of the Complaint are denied.




                                            27
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 28 of 37 PageID# 152



        210.   The allegations contained in paragraph 210 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 210 of the Complaint are denied.

        211.   The allegations contained in paragraph 211 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 211 of the Complaint are denied.

        212.   The allegations contained in paragraph 212 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 212 of the Complaint are denied.

        213.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 213 of the Complaint, and therefore

 they are deemed denied.

        214.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 214 of the Complaint, and therefore

 they are deemed denied.

        215.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 215 of the Complaint, and therefore

 they are deemed denied.

        216.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 216 of the Complaint, and therefore

 they are deemed denied.

        217.   Defendant incorporates by reference his answers to the preceding

 paragraphs as if set forth at length herein.



                                                28
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 29 of 37 PageID# 153



       218.   The allegations contained in paragraph 218 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 218 of the Complaint are denied.

       219.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 219 of the Complaint, and therefore

 they are deemed denied.

       220.   The allegations contained in paragraph 220 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 220 of the Complaint are denied.

       221.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 221 of the Complaint, and therefore

 they are deemed denied.

       222.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 222 of the Complaint, and therefore

 they are deemed denied.

       223.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 223 of the Complaint, and therefore

 they are deemed denied.

       224.   The allegations contained in paragraph 224 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 224 of the Complaint are denied.




                                            29
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 30 of 37 PageID# 154



        225.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 225 of the Complaint, and therefore

 they are deemed denied.

        226.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 226 of the Complaint, and therefore

 they are deemed denied.

        227.   The allegations contained in paragraph 227 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 227 of the Complaint are denied.

        228.   The allegations contained in paragraph 228 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 228 of the Complaint are denied.

        229.   Defendant incorporates by reference his answers to the preceding

 paragraphs as if set forth at length herein.

        230.   The allegations in paragraph 230 of the Complaint are denied.

        231.   The allegations in paragraph 231 of the Complaint are denied.

        232.   The allegations in paragraph 232 of the Complaint are denied.

        233.   The allegations in paragraph 233 of the Complaint are denied.

        234.   The allegations in paragraph 234 of the Complaint are denied.

        235.   The allegations in paragraph 235 of the Complaint are denied.

        236.   The allegations in paragraph 236 of the Complaint are denied.

        237.   The allegations in paragraph 237 of the Complaint are denied.




                                                30
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 31 of 37 PageID# 155



        238.   Defendant incorporates by reference his answers to the preceding

 paragraphs as if set forth at length herein.

        239.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 239 of the Complaint, and therefore

 they are deemed denied.

        240.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 240 of the Complaint, and therefore

 they are deemed denied.

        241.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 241 of the Complaint, and therefore

 they are deemed denied.

        242.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 242 of the Complaint, and therefore

 they are deemed denied.

        243.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 243 of the Complaint, and therefore

 they are deemed denied.

        244.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 244 of the Complaint, and therefore

 they are deemed denied.

        245.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 245 of the Complaint, and therefore

 they are deemed denied.



                                                31
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 32 of 37 PageID# 156



        246.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 246 of the Complaint, and therefore

 they are deemed denied.

        247.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 247 of the Complaint, and therefore

 they are deemed denied.

        248.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 248 of the Complaint, and therefore

 they are deemed denied.

        249.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 249 of the Complaint, and therefore

 they are deemed denied.

        250.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 250 of the Complaint, and therefore

 they are deemed denied.

        251.   Defendant incorporates by reference his answers to the preceding

 paragraphs as if set forth at length herein.

        252.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 252 of the Complaint, and therefore

 they are deemed denied.

        253.   The allegations contained in paragraph 253 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 253 of the Complaint are denied.



                                                32
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 33 of 37 PageID# 157



       254.   The allegations contained in paragraph 254 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 254 of the Complaint are denied.

       255.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 255 of the Complaint, and therefore

 they are deemed denied.

       256.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 256 of the Complaint, and therefore

 they are deemed denied.

       257.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 257 of the Complaint, and therefore

 they are deemed denied.

       258.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 258 of the Complaint, and therefore

 they are deemed denied.

       259.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 259 of the Complaint, and therefore

 they are deemed denied.

       260.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 260 of the Complaint, and therefore

 they are deemed denied.




                                            33
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 34 of 37 PageID# 158



        261.   The allegations contained in paragraph 261 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 261 of the Complaint are denied.

        262.   The allegations contained in paragraph 262 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 262 of the Complaint are denied.

        263.   Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations contained in paragraph 263 of the Complaint, and therefore

 they are deemed denied.

        264.   Defendant incorporates by reference his answers to the preceding

 paragraphs as if set forth at length herein.

        265.   The allegations contained in paragraph 265 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 265 of the Complaint are denied.

        266.   The allegations contained in paragraph 266 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 266 of the Complaint are denied.

        267.   The allegations contained in paragraph 267 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 267 of the Complaint are denied.

        268.   The allegations contained in paragraph 268 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 268 of the Complaint are denied.



                                                34
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 35 of 37 PageID# 159



        269.   The allegations contained in paragraph 269 of the Complaint constitute

 legal conclusions to which no response is required. To the extent a response is required,

 the allegations in paragraph 269 of the Complaint are denied.

        270.   Further answering the Complaint, the Defendant denies each and every

 allegation in the Complaint not expressly admitted herein and denies that the Plaintiff is

 entitled to judgment in any amount.

                                 AFFIRMATIVE DEFENSES

                                       FIRST DEFENSE

        The Court lacks subject matter jurisdiction over this Defendant.

                                      SECOND DEFENSE

        Upon information and belief, Plaintiff's claims are barred, in whole or in part, by

 applicable statutes of limitation.

                                      THIRD DEFENSE

        The Complaint fails to state a claim against the Defendant Christian Kornegay

 upon which relief may be granted.

                                      FOURTH DEFENSE

        Plaintiff's alleged damages, if any, were the result of unrelated, pre-existing, or

 subsequent conditions unrelated to Defendant Christian Kornegay's conduct.

                                       FIFTH DEFENSE

        Plaintiff's claims are barred in whole or in part, by permission, invitation, and/or

 consent.




                                             35
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 36 of 37 PageID# 160



        WHEREFORE, Defendant denies that Plaintiff is entitled to any of the relief

 requested and respectfully requests that the Court dismiss the Complaint and enter

 judgment in his favor and against the Plaintiff.



                              Respectfully submitted,


                              CHRISTIAN KORNEGAY
                              By Counsel


                                         /s/
                              James F. Davis
                              Virginia State Bar No. 41387
                              Counsel for Defendant Christian Kornegay
                              James F. Davis, P.C.
                              10513 Judicial Dr., Suite 301
                              Fairfax, VA 22030
                              Tel: (703) 383-3110
                              Fax: (571) 748-6564
                              jfd@jfdavislaw.com


 Dated: October 10, 2019




                                               36
Case 1:19-cv-00917-RDA-TCB Document 9 Filed 10/10/19 Page 37 of 37 PageID# 161



                               CERTIFICATE OF SERVICE

          I hereby certify that on the 10th day of October, 2019, I electronically filed the
  foregoing Answer with the Clerk of Court using the CM/ECF system, which will send
  notification of such filing (NEF) to the following:

         William H. O’Brien, Esq.
         Doummar & O’Brien
         1397 Laskin Rd.
         Virginia Beach, VA 23451
         (757) 422-0061
         happy@doummarandobrien.com



                                        /s/

                              James F. Davis
                              Virginia State Bar No. 41387
                              Counsel for Defendant Christian Kornegay
                              James F. Davis, P.C.
                              10513 Judicial Dr., Suite 301
                              Fairfax, VA 22030
                              Tel: (703) 383-3110
                              Fax: (571) 748-6564
                              jfd@jfdavislaw.com




                                              37
